

[madwilllogo.jpg]


 
527 Madison Ave, 14th Floor
New York, NY 10022
212-317-2700
Fax 212-317-2710
www.madisonwilliams.com



March 8, 2010


CONFIDENTIAL


Mr. Jianhua Lv
Chief Executive Officer
SinoCoking Coal and Coke Chemical Industries, Inc.
Kuanggong Road and Tiyu Road 10th Floor,
Chengshi Xin Yong She, Tiyu Road, Xinhua District,
Pingdingshan, Henan Province, China 467000




Dear Sirs:


This letter (the “Agreement”) constitutes the agreement among Madison Williams &
Company LLC (“Madison Williams”) and Rodman and Renshaw, LLC. (“Rodman” and
together with Madison Williams, the “Placement Agent”), and SinoCoking Coal and
Coke Chemical Industries, Inc. (together with their respective affiliates and
subsidiaries, the “Company”), pursuant to which the Placement Agents shall serve
as the exclusive placement agent for the Company, on a reasonable best efforts
basis, in connection with the proposed private placement (the “Placement”) of up
to approximately $US 30 million in securities (the “Securities”) of the Company,
which may include shares (the “Shares”) of Company common stock, par value
$0.001 per share (the “Common Stock”) and warrants to purchase shares of Common
Stock.  The terms of such Placement and the Securities shall be mutually agreed
upon by the Company and the purchasers of the Securities (each, a “Purchaser”
and collectively, the “Purchasers”) and nothing herein constitutes that the
Placement Agents would have the power or authority to bind the Company or any
Purchaser or an obligation for the Company to issue any Securities or complete
the Placement.  This Agreement and the documents executed and delivered by the
Company and the Purchasers in connection with the Placement shall be
collectively referred to herein as the “Transaction Documents.”  The date of the
closing of the Placement (the “Closing”) shall be referred to herein as the
“Closing Date.”  The Company expressly acknowledges and agrees that the
execution of this Agreement does not constitute a commitment by the Placement
Agents to purchase the Securities and does not ensure the successful placement
of the Securities or any portion thereof or the success of the Placement Agents
with respect to securing any other financing on behalf of the Company.


SECTION 1.                                COMPENSATION.


(A)           As compensation for the services provided by the Placement Agents
hereunder, the Company agrees to pay to the Placement Agents a cash fee payable
immediately upon the closing of the Placement and equal to seven percent (7%) of
the aggregate gross proceeds raised in the Placement (“Placement Agent
Fees”).  To avoid ambiguity, the Placement Agents acknowledge that the Company
is also conducting a concurrent offering of additional Units of up to $7.0
million to investors that are citizens of and residents in the People’s Republic
of China and/or other countries in the same geographic region at substantially
the same terms as the Placement.  The Placement Agents agree that they are not
entitled to any commission for this offering in the PRC and adjoining areas.  In
addition, the Company agrees to reimburse the Placement Agents for its
reasonable fees and expenses incurred in connection with the Placement,
including reasonable fees and expenses of legal counsel not to exceed $75,000;
provided, however, that (i) the Placement Agents will seek the Company’s
approval for any expenditure (or total of expenditures to the same or affiliated
persons or entities other than the Placement Agents) in excess of $15,000, with
the total amount of reimbursement under this Section 1(A) not to exceed
$115,000, and (ii) the reimbursement of the Placement Agents’ expenses are to be
subject to the receipt of invoices for such expenses; provided, further, that
prior to the Closing of the Placement, the Company shall only be required to
reimburse expenses up to $15,000 prior to closing and the balance of such
expenses shall be paid at the Closing.

 
-1-

--------------------------------------------------------------------------------

 



(B)           As additional compensation for the services provided by the
Placement Agents hereunder, the Company agrees to issue such number of warrants
(the “Placement Agent Warrants”) to the Placement Agents or its designees at the
Closing to purchase shares of Common Stock equal to five percent (5%) of the
aggregate number of Shares sold in the Placement.  The Placement Agent Warrants
shall have a five-year term and an exercise price per share equal to the per
Share price in the Placement, and otherwise have the same terms as the warrants
(if any) issued to the Purchasers in the Placement.


(C)           The Placement Agents shall be entitled to Placement Agent Fees and
the Placement Agent Warrants, calculated in the manner provided in Paragraph B
and C above, with respect to any subsequent public or private offering or other
financing or capital-raising transaction of any kind (“Subsequent Financing”) to
the extent that such financing or capital is provided to the Company by
investors whom the Placement Agents had contacted during the term of its
engagement by the Company, if such Subsequent Financing is consummated at any
time within the 12-month period following the expiration or termination of this
Agreement.  A list of all such investors contacted by the Placement Agents shall
be provided to the Company concurrently with the termination of this Agreement.


SECTION 2.                                REPRESENTATIONS AND WARRANTIES OF THE
COMPANY. Except as set forth under the corresponding section of the Disclosure
Schedules provided by the Company to the Placement Agents, which Disclosure
Schedules shall be deemed a part hereof, the Company hereby makes the
representations and warranties set forth below to the Placement Agent.


(A)           Organization and Qualification.  All of the direct and indirect
subsidiaries and affiliated entities (individually, a “Subsidiary”) of the
Company are set forth on Schedule 2(A) of the Disclosure Schedule.  The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any “Liens” (which for purposes of this
Agreement shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction), and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.  The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification

 
-2-

--------------------------------------------------------------------------------

 

necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”), and no “Proceeding” (which for purposes of this
Agreement shall mean any action, claim, suit, investigation or proceeding,
including, without limitation, an investigation or partial proceeding, such as a
deposition, whether commenced or threatened) has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.


(B)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its shareholders in connection therewith
other than in connection with the “Required Approvals” (as defined in subsection
2(D) below).  Each Transaction Document has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.


(C)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities
and the consummation by the Company of the other transactions contemplated
hereby and thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.


(D)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including, without
limitation, any Trading Market) in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than: (i) the
filings required pursuant to this Agreement, (ii) application(s) to each
applicable Trading Market for the listing of the Securities for trading thereon
in the time and manner required thereby and (iii) such filings as are required
to be made under applicable Federal and state securities laws (collectively, the
“Required Approvals”).

 
-3-

--------------------------------------------------------------------------------

 



(E)           Capitalization.  The capitalization of the Company, including a
projected capitalization reflecting the issuance of shares in the Placement on a
pro forma basis, is as set forth on Schedule 2(E) of the Disclosure
Schedule.  No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  There are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any securities of the Company or any Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional securities.  The issuance
and sale of the Securities will not obligate the Company to issue securities to
any Person and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities.
All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.  Except as set forth in the SEC Reports, there are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
shareholders.


(F)           SEC Reports; Financial Statements.  All information relating to
the Company and its Subsidiaries included in filings made with the Commission
since July 1, 2009 (including but not limited to disclosures in the Schedule 14A
filed by the Company) complied in all material respects with the requirements of
the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder (“SEC Reports”), and none of such SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, as it relates to the Company and its
Subsidiaries.  The financial statements of the Company included in such SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.
 
(G)           Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the Commission filings, except as specifically disclosed
therein, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in SEC Reports filed with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or “Affiliate” (defined as any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person, as such terms are used in and construed
under Rule 144 under the Securities Act).  The Company does not have pending
before the Commission any request for confidential treatment of information.  No
event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made that
has not been publicly disclosed.


 
-4-

--------------------------------------------------------------------------------

 



(H)           Litigation.  There is no action, suit, inquiry, notice of
violation, Proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  None of the Company’s or
its Subsidiaries’ employees is a member of a union that relates to such
employee’s relationship with the Company, and neither the Company or any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and its Subsidiaries believe that their relationships with their employees are
good.  No executive officer, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(I)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.


(J)           Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have a Material Adverse Effect.
 
 
(K)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not have or reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.


(L)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance.


 
-5-

--------------------------------------------------------------------------------

 



(M) Listing and Maintenance Requirements.  The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and since February 18,
2010, the Company has taken no action designed to, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration.  Except as disclosed
in the SEC Reports, the Company has not, since February 18, 2010 to the date
hereof, received notice from the NASDAQ Stock Market LLC to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.


(N)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage.  To the best knowledge of the
Company, such insurance contracts and policies are accurate and
complete.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
 
(O)           Transactions With Affiliates and Employees.  None of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, other than (i) for payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any stock option plan of the Company.


(P)           Certain Fees.  Except as provided in this Agreement, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents.  The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.


(Q)           Registration Rights.  Except for the purchasers of units issued by
the Company including shares of Common Stock and warrants, in the Company’s
private placement which closed on February 5, 2010 (and subsequent closing
thereof), no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.


(R)           Solvency.  Based on the financial condition of the Company as of
the Closing Date after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; and (ii) the current
cash flow of the Company, together with the proceeds the Company would receive,
were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid.  The Company does
not intend to incur debts

 
-6-

--------------------------------------------------------------------------------

 

beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.


(S)           Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.


(T)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(U)           Accountants.  To the knowledge of the Company, its accountants,
who the Company expects will express their opinion with respect to the financial
statements to be included in the future financial statements of the Company, are
a registered public accounting firm as required by the Securities Act.


(V)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Securities (other than for the Placement
Agent’s placement of the Securities), or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company.


(W)           FINRA Affiliations.  There are no affiliations with any Financial
Industry Regulatory Authority (“FINRA”) member firm among the Company’s
officers, directors or, to the knowledge of the Company, any five percent (5%)
or greater shareholder of the Company.
 
SECTION 3.     SCOPE OF SERVICES.  The Placement Agents’ scope of services to be
rendered under this Agreement shall be the same scope of services referenced in
paragraph 1 of the Engagement Letter  dated December 6, 2008.
 
SECTION 4.                      ENGAGEMENT TERM.  The engagement shall terminate
upon the closing of the Placement or six (6) months after the date of this
Agreement.  The engagement may also be terminated by either the Placement Agents
or the Company at any time upon 30 days' written notice. Notwithstanding
anything to the contrary contained herein, the provisions in this Agreement
concerning confidentiality, indemnification, contribution and payment of fees
will survive any expiration or termination of this Agreement.


SECTION 5.                      PLACEMENT AGENTS’ INFORMATION; CONFIDENTIALITY.

 
-7-

--------------------------------------------------------------------------------

 

(A)           The Company and Placement Agents agree that any information or
advice rendered by the Placement Agents in connection with this engagement is
for their confidential use and only in their evaluation of the Placement and,
except as otherwise required by law, the Company nor the Placement Agents will
publicly disclose any such information or advice without the parties’ prior
mutual written consent.  The Company further agrees that it will not disclose
any such information or advice in any manner to any potential investor without
the prior written consent of the Placement Agents.


(B)           The confidentiality provisions set forth in paragraph 5 of the
Engagement Letter dated December 6, 2008 are hereby incorporated into this
Agreement by reference.


SECTION 6.                      NO FIDUCIARY RELATIONSHIP.  This Agreement does
not create, and shall not be construed as creating rights enforceable by any
person or entity not a party hereto, except those entitled hereto by virtue of
the indemnification provisions hereof.  The Company acknowledges and agree that
the Placement Agents are not and shall not be construed as a fiduciary of the
Company and shall have no duties or liabilities to the equity holders or the
creditors of the Company or any other person by virtue of this Agreement or the
retention of the Placement Agents hereunder, all of which are hereby expressly
waived.


SECTION 7.                      CLOSING.   The obligations of the Placement
Agents and the Purchasers, and the closing of the sale of the Securities
hereunder are subject to the accuracy, when made and on the Closing Date, of the
representations and warranties on the part of the Company and their respective
subsidiaries contained herein, to the accuracy of the statements of the Company
and their respective subsidiaries made in any certificates pursuant to the
provisions hereof, to the performance by the Company and their respective
subsidiaries of their obligations hereunder, and to each of the following
additional terms and conditions:
 
(A)           All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.


 (B)           (i) Neither the Company nor any of its Subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Commission filings, any loss or interference
with its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, and (ii) since such date there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its Subsidiaries (except for indebtedness under the contemplated
300,000,000 RMB line of credit from Rural Credit Cooperative Association) or any
change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, shareholders’ equity,
results of operations or prospects of the Company and its Subsidiaries,
otherwise than as set forth in or contemplated by this Agreement, the effect of
which is, in the judgment of the Placement Agent, so material and adverse as to
make it impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated hereby.
 
(C)           The Common Stock is registered under the Exchange Act and, as of
the Closing Date, the Shares shall be listed and admitted and authorized for
trading on the Trading Market, and satisfactory evidence of such actions shall
have been provided to the Placement Agents.  The Company shall not have taken
any action designed to, or likely to have the effect of terminating the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from the Trading Market, nor has the
Company received any information suggesting that the Commission or the Trading
Market is contemplating terminating such registration or listing.
 

 
-8-

--------------------------------------------------------------------------------

 

 
(D)           Subsequent to the execution and delivery of this Agreement, there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, NASDAQ or the NYSE Amex or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or minimum
or maximum prices or maximum ranges for prices shall have been established on
any such exchange or such market by the Commission, by such exchange or by any
other regulatory body or governmental authority having jurisdiction, (ii) a
banking moratorium shall have been declared by federal or state authorities or a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, (iii) the United States shall have
become engaged in hostilities in which it is not currently engaged, the subject
of an act of terrorism, there shall have been an escalation in hostilities
involving the United States, or there shall have been a declaration of a
national emergency or war by the United States, or (iv) there shall have
occurred any other calamity or crisis or any change in general economic,
political or financial conditions in the United States or elsewhere, if the
effect of any such event in clause (iii) or (iv) makes it, in the sole judgment
of the Placement Agents, impracticable or inadvisable to proceed with the sale
or delivery of the Securities on the terms and in the manner contemplated
hereby.
 
(E)           No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.
 
(F)           The Company shall have entered into purchase agreements with each
of the Purchasers and such agreements shall be in full force and effect and
shall contain representations and warranties of the Company as agreed between
the Company and the Purchasers.
 
(G)           Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.


All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
SECTION
8.                      INDEMNIFICATION.                                           (A)  To
the extent permitted by law, the Company will indemnify the Placement Agents and
their affiliates, shareholders, directors, officers, employees, agents, legal
counsel and controlling persons (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) against all losses, claims,
damages, judgments, liabilities, expenses or costs, as the same are incurred
(including the reasonable fees and expenses of counsel), pursuant to the letter
agreement dated as of December 6, 2008 between the Company and Sanders Morris
Harris Group, Inc. (“SMH”) (which Madison Williams hereby represents was
subsequently assigned from SMH to Madison Williams) (the “Engagement Letter”) or
relating to or arising out of the Placement Agents’ activities hereunder,
subject to and as set forth in Exhibit A attached hereto, which exhibit is
hereby incorporated by reference herein and made a part hereof.

 
-9-

--------------------------------------------------------------------------------

 



(B)           These indemnification provisions shall remain in full force and
effect whether or not the transaction contemplated by this Agreement is
completed and shall survive the termination of this Agreement, and shall be in
addition to any liability that the Company might otherwise have to any
indemnified party under this Agreement or otherwise.


SECTION 9.                      GOVERNING LAW.  This Agreement will be governed
by, and construed in accordance with, the laws of the State of New York
applicable to agreements made and to be performed entirely in such State.  This
Agreement may not be assigned by either party without the prior written consent
of the other party.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective successors and permitted
assigns. Any right to trial by jury with respect to any dispute arising under
this Agreement or any transaction or conduct in connection herewith is
waived.  Any dispute arising under this Agreement may be brought into the courts
of the State of New York or into the Federal Court located in New York, New York
and, by execution and delivery of this Agreement, the Company hereby accepts for
itself and in respect of their respective property, generally and
unconditionally, the jurisdiction of aforesaid courts.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by delivering a copy thereof via
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. If either party shall commence an action or
proceeding to enforce any provisions of a Transaction Document, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.


SECTION 10.                                ENTIRE AGREEMENT/MISC.  Except as
provided herein, this Agreement embodies the entire agreement and understanding
between the parties hereto, and supersedes all other agreements and
understandings relating to the subject matter hereof.  If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by the parties hereto. The representations,
warranties, agreements and covenants contained herein shall survive the closing
of the Placement and delivery and/or exercise of the Securities, as
applicable.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or a .pdf format file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
.pdf signature page were an original thereof.


SECTION 11.                                NOTICES.  Any and all notices or
other communications or deliveries required or permitted to be provided
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (a) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified on the signature pages
attached hereto prior to 6:30 p.m. (New York City time) on a business day, (b)
the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number on the
signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the business day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as set forth on the signature pages hereto.


[Signature page follows]

 
-10-

--------------------------------------------------------------------------------

 





 
Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Placement Agents a copy of this Agreement.


Very truly yours,


 
MADISON WILLIAMS & COMPANY
 
By: __/s/ Gregg Mockenhaupt__________
 
 
 Name: Gregg Mockenhaupt
 
 
 Title: Managing Director
 
 


 

 
-11-

--------------------------------------------------------------------------------

 
 
 
Address for notice:
 
 
527 Madison Avenue, 14th Floor
 
 
New York, NY 10022
 
 
Fax: (212) 317-2710
 
 
RODMAN AND RENSHAW, LLC
 
By: _/s/ John Borer_____________
 
 
 Name: John Borer
 
 
 Title: Head of Investment Banking
 
 
Address for notice:
 
 
1251 Avenue of the Americas, 20th Floor
 
 
New York, NY 10020
 
 
Fax: (212) 430-1799

 


Accepted and Agreed to as of the date first written above:




SINOCOKING COAL AND COKE
CHEMICAL INDUSTRIES, INC.




By: /s/ Jianhua Lv
      Name: Jianhua Lv
      Title: Chief Executive Officer

 
-12-

--------------------------------------------------------------------------------

 





Address for notices:


Kuanggong Road and Tiyu Road 10th Floor,
Chengshi Xin Yong She, Tiyu Road, Xinhua District,
Pingdingshan, Henan Province, China 467000
Facsimile:  011 86-375-292 0030


With a copy to:


Richardson & Patel LLP
10900 Wilshire Boulevard, Suite 500
Los Angeles, CA 90024
Facsimile: (310) 208-1154
Attn:  Kevin Leung, Esq.



 

 
-13-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
Indemnification
 
 
The Company agrees to indemnify and hold harmless the Placement Agents from and
against any and all losses, claims, damages, judgments, and liabilities,
expenses, or costs (and all actions in respect thereof and any legal or other
expenses in giving testimony or furnishing documents in response to a subpoena
or otherwise), including the cost of investigating, preparing for, or defending
any such action or claim, whether or not in connection with litigation in which
an Indemnified Person is a party, as and when incurred, directly or indirectly
caused by, relating to, based upon, or arising out of the Placement Agent's
performance of their engagement by the Company under the Agreement, as it may be
amended from time to time, or otherwise arising out of or in connection with
advice or services provided or to be provided by Indemnified Persons pursuant to
the Agreement, the transactions contemplated thereby, or any Indemnified
Person's actions or inactions in connection with any such advice, services, or
transactions, including any indemnified person's sole or contributory
negligence, if such activities were performed (i) in good faith and (ii) in such
manner reasonably believed by such Indemnified Person to be within the scope of
the authority conferred by the Agreement or by law and to be on behalf of the
Company or in furtherance of the performance of the Placement Agents’ services
under the Agreement; provided, however, such indemnity agreement shall not apply
to any such loss, claim, damage, liability, or cost incurred by any Indemnified
Person to the extent it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from the gross negligence or willful misconduct or bad faith of such
Indemnified Person. The Company also agrees that no Indemnified Person shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the any advice or services
provided by any Indemnified Persons in connection with the Agreement, the
transactions contemplated by the Agreement, or any Indemnified Persons' actions
or inactions in connection with any such advice, services, or transactions
except for any such liability for losses, claims, damages, liabilities, or costs
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from such Indemnified
Person's gross negligence or willful misconduct or bad faith in connection with
such advice, actions, inactions, or services.
 
 
These Indemnification Provisions shall be in addition to any liability that the
Company may otherwise have to any Indemnified Person and shall extend to the
following: the Placement Agents, their affiliated entities, directors, officers,
employees, agents, legal counsel and controlling persons of the Placement Agents
within the meaning of the federal securities laws, and the respective
successors, assigns, heirs, beneficiaries, and legal representatives of each of
the foregoing indemnified persons or entities. All references to the Placement
Agents or Indemnified Persons in these Indemnification Provisions shall be
understood to include any and all of the foregoing indemnified persons or
entities.
 
If any action, proceeding, or investigation is commenced, as to which an
Indemnified Person proposes to demand such indemnification, it will notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Person to notify the Company will not relieve the Company from its
obligations hereunder except if and only to the extent that the Company's
defense of such action, proceeding or investigation is actually prejudiced by
the Indemnified Person's failure so to notify the Company. The Placement Agents
will have the right to retain counsel of their own choice to represent them;
however, such firms shall be acceptable to the Company, which acceptance shall
not be unreasonably withheld, and unless the Company assumes the Placement
Agents’ defense as provided below, the Company will pay the reasonable fees and
expenses of such counsel, and such counsel shall to the fullest extent
consistent with its professional responsibilities cooperate with the Company and
any counsel designated by it. The Company will be entitled to participate at its
own expense in the defense, or if it so elects, to assume and control the
defense of any action, proceeding, or investigation, but, if the Company elects
to assume the defense, such defense shall be conducted by counsel reasonably
acceptable to the Placement Agents. Any Indemnified Person may retain additional
counsel of its own choice to represent it but shall bear the fees and expenses
of such counsel unless the Company shall have specifically authorized the
retaining of such counsel. The Company will not be liable for any settlement of
any claim against an Indemnified Person made without its written consent.


 
-14-

--------------------------------------------------------------------------------

 
In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and any Indemnified Person, on the other
hand, shall contribute to the losses, claims, damages, liabilities, or costs to
which the Indemnified Persons may be subject in accordance with the relative
benefits received by the Company, on the one hand, and the Placement Agents, on
the other hand, and also the relative fault of the Company, on the one hand, and
the Placement Agents, on the other hand, in connection with the statements, acts
or omissions that resulted in such losses, claims, damages, liabilities, or
costs, and the relevant equitable considerations shall also be considered. No
person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for such
misrepresentation. Notwithstanding the foregoing, neither Placement Agent shall
be obligated to contribute any amount hereunder that exceeds the amount of fees
received by such Placement Agent pursuant to the Agreement.
 
Neither termination nor completion of the engagement of the Placement Agents or
any Indemnified Person under the Agreement shall affect the provisions of these
Indemnification Provisions, which shall then remain operative and in full force
and effect.
 
If any provision contained in this Exhibit A is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable, or against
its regulatory policy, the remainder of the provisions contained in this Exhibit
A shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated. These Indemnification Provisions may not be amended or
modified in any way, except by subsequent agreement executed in writing.
 
 
 
 
-15-
 


